Case 2:18-cv-10567-JLL-CLW Document 14 Filed 03/14/19 Page 1 of 2 PageID: 131
                                                                         r-•-
                                                                                       79




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


  MALIBU MEDIA, LLC,
                                                 Case No. 2:18-cv-10567-JLL-CLW
                        Plaintiff,

  V.


  DEV KHANNA,

                        Defendant.



          ORDER ON PLAINTIFF’S MOTION FOR ALTERNATE SERVICE
                      AND RECONSIDERATION

       THIS CAUSE came before the Court upon Plaintiffs Motion for Alternate

 Service and Reconsideration the (“Motion”), pursuant to Fed. R. Civ. P. 4(e)(l), and

 New Jersey Rules of Civil Procedure §4:4-4(b)(3). This is a case for copyright

 infringement arising under United States Copyright Act of 1976, as amended, 17

 U.S.C.   §    101 et seq. The Court being duly advised in the premises does hereby:

          ORDER AND ADJUDGE:

          1. Plaintiffs Motion is granted.

       2. Plaintiff is permitted to serve Defendant Khanna by alternate service,

              including posting a summons and copy of the Amended Complaint at his

              last known address and sending a copy by registered or certified mail,
                                        ______________________________
Case 2:18-cv-10567-JLL-CLW Document 14 Filed 03/14/19 Page 2 of 2 PageID: 132




          return receipt requested, and delivery restricted to the addressee at the last

          known address, 43 Conforti Ave., Apt 72, West Orange, NJ 07052.

       3. Plaintiff shall have twenty-one (21) days from the date of this Order to

          serve Defendant Khanna by alternate service.

       4. Defendant shall have twenty-one (21) days from acknowledgement of the

          receipt of mail to file an Answer or other responsive pleading with this

          Court.

       5. If the Defendant fails to do so, he will be subject to Default.

       SO ORDED this day of               t1                    ,   2018.

                                                  cd’:;y
                                                           L.

                                  By:
                                         UNITED STATES D1STRWT JUDGE
                                                                    /,




                                           2
